DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The description and listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
It is noted that an Information Disclosure Statement under 37 CFR 1.97 for the present application has not been received by the Office.  If Applicant believes this to be in error, Applicant is urged to submit documentation supporting a proper filing of any previously submitted information disclosure statements in order to have such disclosures considered by the Office.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the legal phraseology “means” in lines 3, 7, 8, and 9.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: Paragraph [0011] describes a third example, citing ES 1052658 U.  Subsequently in paragraph [0013], a fourth example is described “similar to the third device” and citing ES 1052658 U.  Thus, it appears the citation of ES 1052658 U for both different examples may be in error.  
Appropriate clarification and/or correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the referenced boy 11 in Fig. 1C as described in the specification.  Moreover 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “reversible closing means” in claim 1, which includes sufficient structure of a body and a 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim limitation “limiting means” in claim 3 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear how the locking element is being limited (i.e. the term “limiting” is not sufficient to invoke 35 U.S.C. 112, sixth paragraph).  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Similarly, claim limitation “attachment means” in claims 4-5 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear how the 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is meant by “a forming element of said set of textile articles”.  As best understood, the forming element is not a part of the set of textile articles, but separate from the textile articles and used for arranging and holding the textile articles together.  Clarification and correction are required.
Claim 1 recites the limitation "the locking means" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected at least based on their dependency from claim 1.
Claim 5 recites “an attachment means”, however claim 4 from which claim 5 depends also recites “attachment means”.  It is unclear whether this is the same 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, and any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,551,132 to KLEIN.
Regarding claims 1-3 and 6-8, KLEIN (in Figs. 1-12 and associated text; particularly see Fig. 12) discloses a device for forming a set of textile articles to be washed and/or dried, comprising: 
a forming element (56) of said set of textile articles, said forming element being substantially elongated, having two ends (at 52 and 26) and being arranged to pass through said textile articles (intended use, end 26 being fully capable of such intended use),
reversible closing means (shaft 18 and slot 30) which interact with said forming element (at end 24) according to a suitable mechanical connection, the forming element and the reversible closing means being mutually arranged so that the ends of said forming element interact with said reversible closing means respectively according to suitable mechanical connections (see e.g. Figs. 1-3 and text), so that the forming element may be secured to (Fig. 1) or released from (Fig. 2) said set of textile articles, wherein said reversible closing means comprise:
a body (18) and a groove (30) that is formed within said body and arranged to receive one of the ends (24) of the forming element, 
the locking means comprising a locking element (44) movably mounted on said body and arranged to surround said body and seal said groove (see e.g. Fig. 1) so that the device may have a closed configuration in which the end of the forming element is accommodated within the groove and remains held within said groove, and in that said forming element mainly consists of a flexible material (stainless steel wire band, see col. 2, ll. 29-33) for maintaining said device in the closed configuration, and in that it has a substantially "U”-shaped profile which comprises at least one rigid and rectilinear section (see Fig. 12, wire 56 having a substantially U-shape and the steel wire readable on being “rigid”; also note rectilinear portions at at least 52 and 28),
wherein one of the ends (26) of the forming element is tapered,
wherein said body further comprises limiting means of the locking element (see enlarged head 32),
wherein the forming element and/or the reversible closing means consist of one or more chemically inert and/or stainless materials (stainless steel wire as forming element, see col. 2, ll. 29-33),
wherein the forming element is formed of stainless steel (see above),
wherein the device has dimensions enabling the device to be inserted into a drum of an apparatus for the washing and/or drying of textile articles (note use in washing machines and dryers at col. 2, ll. 39-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN in view of US 2,779,076 to SCHNECK, SR.
Regarding claims 4-5, KLEIN discloses the claimed invention with the exception of attachment means.  However, it is known in the art to provide a device for forming a set of textiles to be washed and/or dried with such attachment means.  For instance, SCHNECK, SR. teaches an art-related laundry pin for securing gloves, socks, mittens, stockings or handkerchiefs, and further teaches use of attachment means (head 30 with clip-on eyelet) for attachment to a clothes line for drying.
All of the component parts are known in KLEIN and SCHNECK, SR.  The only difference is the combination of “old elements” into a single device by providing the device of KLEIN with the attachment means of SCHNECK, SR.
Thus, it would have been obvious to one having ordinary skill in the art to mount the attachment means taught by SCHNECK, SR onto the device as shown in KLEIN to achieve the predictable results of forming a single physical entity of an attachment means and forming element in order to allow attachment to a support structure, such as a clothes line.  Moreover, there would be a reasonable expectation of success in combining the references, since each of the references are analogous to the laundry treating art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,067,618 to JOHNSON, which discloses a U-shaped laundry pin with rigid and rectilinear sections, as well as locking means.
US 4,030,166 to BETTERS, which discloses a U-shaped laundry pin with rigid and rectilinear sections, as well as locking means.
US D452,595 to RICHARDS, which discloses a U-shaped laundry pin with rigid and rectilinear sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711